



EXHIBIT 10.47
SECOND AMENDMENT TO
MASTER CREDIT FACILITY AGREEMENT
This SECOND AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”) is
made as of October 26, 2017 (“Effective Date”), by and among (i) the entities
identified as Borrower set forth on Schedule I attached hereto (individually and
collectively, “Borrower”); (ii) CAPITAL ONE MULTIFAMILY FINANCE, LLC, a Delaware
limited liability company (“Lender”); and (iii) FANNIE MAE, the corporation duly
organized under the Federal National Mortgage Association Charter Act, as
amended, 12 U.S.C. §1716 et seq. and duly organized and existing under the laws
of the United States (“Fannie Mae”).
RECITALS
A.    Borrower and Lender are parties to or joined in that certain Master Credit
Facility Agreement dated as of October 31, 2016 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Master Agreement”).
B.    All of Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of October 31, 2016 (the “Assignment”). Fannie
Mae has not assumed (i) any of the obligations of Lender to make Future Advances
(once an agreement is made for Lender to make a Future Advance) under the Master
Agreement or (ii) any of the obligations of Lender which are servicing
obligations delegated to Lender as servicer of the Advances. Fannie Mae has
designated Lender as the servicer of the Advances contemplated by the Master
Agreement.
C.    Borrower has requested that Lender make a Future Advance pursuant to the
Master Agreement and that the Mortgaged Properties commonly known as
(i) Sunnybrook of Burlington located in Burlington, Iowa, (ii) Renaissance on
Peachtree located in Atlanta, Georgia, and (iii) Prairie Hills at Des Moines
located in Des Moines, Iowa (individually and collectively, the “Additional
Mortgaged Property”) be added to the Collateral Pool.
D.    The parties are executing this Amendment pursuant to the Master Agreement
to reflect (i) the making of a Future Advance by Lender in the amount of
$69,022,000 pursuant to Section 2.02(c)(2)(B) (Making Advances) of the Master
Agreement (the “Future Advance”); (ii) the addition of the Additional Mortgaged
Property to the Collateral Pool; and (iii) the modification of certain terms and
provisions of the Master Agreement, all as more particularly set forth herein.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable




Second Amendment to Master Credit Facility Agreement
 
1
HTI/Capital One (Addition of 3)
 
 




--------------------------------------------------------------------------------





consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby agree as follows:
Section 1.Recitals. The recitals set forth above are incorporated herein by
reference as if fully set forth in the body of this Amendment.
Section 2.Future Advance. In connection with this Amendment, Lender is making a
Future Advance to Borrower in the amount of $69,022,000.
Section 3.Addition of Mortgaged Property. The Additional Mortgaged Property is
hereby added to the Collateral Pool under the Master Agreement.
Section 4.Summary of Master Terms. Section I of Schedule 2 to the Master
Agreement is hereby deleted in its entirety and replaced with Section I of
Schedule 2 attached hereto.
Section 5.Schedule of Advance Terms. The Schedule of Advance Terms to the Master
Agreement is hereby supplemented with Schedule 3.3 attached hereto.
Section 6.Prepayment Premium Schedule. The Prepayment Premium Schedule to the
Master Agreement is hereby supplemented with Schedule 4.3 attached hereto.
Section 7.Required Replacement Schedule. Schedule 5 to the Master Agreement is
hereby supplemented with Schedule 5.1 attached hereto.
Section 8.Required Repair Schedule. Schedule 6 to the Master Agreement is hereby
supplemented with Schedule 6.2 attached hereto.
Section 9.Ownership Interest Schedule. Schedule 13 to the Master Agreement is
hereby deleted in its entirety and replaced with Schedule 13 attached hereto.
Section 10.Exceptions to Representations and Warranties. Schedule 16 of the
Master Agreement is hereby supplemented with Schedule 16.2 attached hereto.
Section 11.Condominium Provisions – Prairie Hills at Des Moines.
(a)    The Additional Mortgaged Property commonly known as Prairie Hills at Des
Moines is subject to a condo regime as established by that certain Declaration
of Submission of Property to Horizontal Property Regime dated November 23, 2009,
as recorded December 29, 2009 in the official records of Polk County, Iowa.
(b)    Section 6.01(d) of the Master Agreement is hereby deleted in its entirety
and replaced with the following:
(d)    Property Ownership.
Borrower is the sole owner or ground lessee of the Mortgaged Property. If any
Mortgaged Property is a condominium, a legal, valid, and binding declaration


Second Amendment to Master Credit Facility Agreement
 
2
HTI/Capital One (Addition of 3)
 
 




--------------------------------------------------------------------------------





establishing such condominium is in full force and effect, and Borrower has
good, valid, marketable, and indefeasible title in fee to each and every
condominium unit and its appurtenant undivided interest in the applicable common
elements related to each condominium unit subject to such declaration and the
condominium units and their appurtenant interests created by the declaration in
the aggregate comprise the entire integrated structure of which each such unit
is a part.
(b)    The Master Agreement is hereby amended by adding Schedule 19 attached
hereto.
Section 12.Exhibit A. Exhibit A to the Master Agreement and the Environmental
Indemnity Agreement is hereby deleted in its entirety and replaced with Exhibit
A attached hereto.
Section 13.Confirmation of Certain Other Matters. Without limiting the
generality of the foregoing, Section 19 (Advance Terms) to the $53,439,000
Variable Note executed and delivered by Borrower to Lender on March 30, 2017
(the “March 2017 Note”) contained a scrivener’s error in which such Section 19
incorporated the provisions of Schedule 3.1 and Schedule 4.1 of the Master
Agreement by reference, instead of incorporating the provisions of Schedule 3.2
and Schedule 4.2 of the Master Agreement by reference. Accordingly, it is hereby
acknowledged and agreed that the references to “Schedule 3.1” and “Schedule 4.1”
set forth in Section 19 of the March 2017 Note shall be deemed to mean
Schedule 3.2 and Schedule 4.2 of the Master Agreement, respectively.
Section 14.Security Instruments. Section 4 of Exhibit B-1 to each of the
Security Instruments executed by certain of the Borrowers in connection with the
October 31, 2016 Initial Advance (as amended and assigned from time to time, the
“October 2016 Security Instrument”) incorrectly referenced that Section 11 of
each such Security Instrument was being amended and restated, when the correct
reference should have been to Section 12 of the Security Instrument.
Accordingly, the references to Section 11 set forth in Section 4 of Exhibit B-1
to each of the October 2016 Security Instruments are hereby deemed to mean
Section 12.
Section 15.Section 11.03(h) (Permitted Transfers) of the Master Agreement.
Subsection (2) of Section 11.03(h) (Additional Permitted Transfers) of the
Master Agreement is hereby deleted in its entirety and replaced with the
following:
(2)    Acquisition of Multifamily Residential Property by Shell Borrower.
Upon satisfaction of the terms and conditions of Section 2.02(c) (Making
Advances) and Section 2.10(c) (Right to Add Additional Mortgaged Properties As
Collateral) of the Master Agreement in connection with the making of a Future
Advance in connection with the addition of an Additional Mortgaged Property
pursuant to Section 2.02(c) (Making Advances) of the Master Agreement, Shell
Borrower is permitted to (i) acquire, hold, own, lease, and manage a Multifamily
Residential Property (either in fee simple or as tenant under a ground lease
meeting all of the Underwriting and Servicing Requirements) so long as such
Shell Borrower adds such Mortgaged Property to the Collateral Pool as an
Additional Mortgaged Property, and (ii) merge with the entity that owned the
Additional Mortgaged


Second Amendment to Master Credit Facility Agreement
 
3
HTI/Capital One (Addition of 3)
 
 




--------------------------------------------------------------------------------





Property immediately prior to Shell Borrower (“Prior Owner”), so long as such
Prior Owner is a Borrower Affiliate and Shell Borrower is the surviving entity
following the completion of the merger.
Section 16.Capitalized Terms. All capitalized terms used in this Amendment which
are not specifically defined herein shall have the respective meanings set forth
in the Master Agreement, as amended hereby.
Section 17.Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
Section 18.Counterparts. This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.
Section 19.Applicable Law. The provisions of Section 15.01 of the Master
Agreement (entitled Choice of Law; Consent to Jurisdiction) and Section 15.02
(Waiver of Jury Trial) are hereby incorporated into this Amendment by this
reference to the fullest extent as if the text of such provisions were set forth
in their entirety herein.
Section 20.Authorization. Borrower represents and warrants that Borrower is duly
authorized to execute and deliver this Amendment and is and will continue to be
duly authorized to perform its obligations under the Master Agreement, as
amended hereby.
Section 21.Compliance with Loan Documents. The representations and warranties
set forth in the Loan Documents executed or assumed by Borrower, as amended
hereby, are true and correct with the same effect as if such representations and
warranties had been made on the date hereof, except for such changes as are
specifically permitted under the Loan Documents and except for the exceptions to
representations and warranties set forth on Schedule 16.2 attached hereto. In
addition, Borrower has complied with and is in compliance with all of its
covenants set forth in the Loan Documents, as amended hereby.
Section 22.No Event of Default. Borrower represents and warrants that, as of the
date hereof, no Event of Default under the Loan Documents executed or assumed by
Borrower, as amended hereby, or event or condition which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default,
has occurred and is continuing.
Section 23.Costs. Borrower agrees to pay all fees and costs (including
attorneys’ fees) incurred by Fannie Mae and Lender in connection with this
Amendment.
Section 24.Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Master Agreement and the other Loan Documents are incorporated
by reference herein and in all respects shall continue in full force and effect.
Each Borrower, by execution of this Amendment, hereby reaffirms, assumes and
binds itself to all of the obligations, duties, rights, covenants, terms and
conditions that are contained in the Master Agreement and the other Loan
Documents executed or


Second Amendment to Master Credit Facility Agreement
 
4
HTI/Capital One (Addition of 3)
 
 




--------------------------------------------------------------------------------





assumed by it, including Section 15.01 (Choice of Law; Consent to Jurisdiction),
Section 15.02 (Waiver of Jury Trial), Section 15.05 (Counterparts),
Section 15.08 (Severability; Entire Agreement; Amendments) and Section 15.09
(Construction) of the Master Agreement, except that Additional Borrower does not
reaffirm, assume or bind itself to any liability as maker or borrower with
respect to the Indebtedness evidenced by the Initial Note or any renewal of the
Initial Note.
[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have signed and delivered this Amendment
under seal (where applicable) or have caused this Amendment to be signed and
delivered under seal (where applicable) by their duly authorized
representatives. Where Applicable Law so provides, the parties hereto intend
that this Amendment shall be deemed to be signed and delivered as a sealed
instrument.
BORROWER:


ARHC ALSTUFL01, LLC
ARHC ALJUPFL01, LLC,
ARHC SBBURIA01, LLC (f/k/a ARHC CO Borrower 1, LLC)
ARHC PHDESIA01, LLC (f/k/a ARHC CO Borrower 2, LLC)
ARHC RPATLGA01, LLC (f/k/a ARHC CO Borrower 3, LLC)
ARHC CO BORROWER 4, LLC
ARHC CO BORROWER 5, LLC
ARHC CO BORROWER 6, LLC
ARHC CO BORROWER 7, LLC
ARHC CO BORROWER 8, LLC
ARHC CO BORROWER 9, LLC
ARHC CO BORROWER 10, LLC
ARHC CO BORROWER 11, LLC
ARHC CO BORROWER 12, LLC
ARHC CO BORROWER 13, LLC
ARHC CO BORROWER 14, LLC
ARHC CO BORROWER 15, LLC,
each a Delaware limited liability company






By:    /s/ Jesse Galloway (SEAL)
Name:    Jesse Galloway
Title:    Authorized Signatory
[Signatures continue on following page]


LENDER:


CAPITAL ONE MULTIFAMILY FINANCE, LLC,
a Delaware limited liability company






By:    /s/ Anita S. Clarke (SEAL)
Name:    Anita S. Clarke
Title:    Senior Vice President


[Signatures continue on following page]
FANNIE MAE:
FANNIE MAE






By:    /s/ Michael W. Dick (SEAL)
Name:    Michael W. Dick
Title:    Assistant Vice President





SCHEDULE I


BORROWER


ARHC ALSTUFL01, LLC, a Delaware limited liability company
ARHC ALJUPFL01, LLC, a Delaware limited liability company
ARHC SBBURIA01, LLC, a Delaware limited liability company (f/k/a ARHC CO
Borrower 1, LLC, a Delaware limited liability company)
ARHC PHDESIA01, LLC, a Delaware limited liability company (f/k/a ARHC CO
Borrower 2, LLC, a Delaware limited liability company)
ARHC RPATLGA01, LLC, a Delaware limited liability company (f/k/a ARHC CO
Borrower 3, LLC, a Delaware limited liability company)
ARHC CO Borrower 4, LLC, a Delaware limited liability company
ARHC CO Borrower 5, LLC, a Delaware limited liability company
ARHC CO Borrower 6, LLC, a Delaware limited liability company
ARHC CO Borrower 7, LLC, a Delaware limited liability company
ARHC CO Borrower 8, LLC, a Delaware limited liability company
ARHC CO Borrower 9, LLC, a Delaware limited liability company
ARHC CO Borrower 10, LLC, a Delaware limited liability company
ARHC CO Borrower 11, LLC, a Delaware limited liability company
ARHC CO Borrower 12, LLC, a Delaware limited liability company
ARHC CO Borrower 13, LLC, a Delaware limited liability company
ARHC CO Borrower 14, LLC, a Delaware limited liability company
ARHC CO Borrower 15, LLC, a Delaware limited liability company





SCHEDULE 2 (SECTION I) TO
MASTER CREDIT FACILITY AGREEMENT
Summary of Master Terms
I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION
Borrower
(a)    ARHC ALSTUFL01, LLC
(b)    ARHC ALJUPFL01, LLC
(c)    ARHC SBBURIA01, LLC (f/k/a ARHC CO Borrower 1, LLC)
(d)    ARHC PHDESIA01, LLC (f/k/a ARHC CO Borrower 2, LLC)
(e)    ARHC RPATLGA01, LLC (f/k/a ARHC CO Borrower 3, LLC)
(f)    ARHC CO Borrower 4, LLC
(g)    ARHC CO Borrower 5, LLC
(h)    ARHC CO Borrower 6, LLC
(i)    ARHC CO Borrower 7, LLC
(j)    ARHC CO Borrower 8, LLC
(k)    ARHC CO Borrower 9, LLC
(l)    ARHC CO Borrower 10, LLC
(m)    ARHC CO Borrower 11, LLC
(n)    ARHC CO Borrower 12, LLC
(o)    ARHC CO Borrower 13, LLC
(p)    ARHC CO Borrower 14, LLC
(q)    ARHC CO Borrower 15, LLC
Lender
Capital One Multifamily Finance, LLC
Key Principal
Healthcare Trust Operating Partnership, L.P. (f/k/a American Realty Capital
Healthcare Trust II Operating Partnership, L.P.) and Healthcare Trust, Inc.
(f/k/a American Realty Capital Healthcare Trust II, Inc.)
Guarantor
Healthcare Trust Operating Partnership, L.P.
Multifamily Project
(a)    Allegro at Stuart
(b)    Allegro at Jupiter
(c)    Sunnybrook of Burlington
(d)    Prairie Hills at Des Moines
(e)    Renaissance on Peachtree
Type of Property
As shown on the SASA for each Mortgaged Property
Seniors Housing Facility Licensing Designation
As shown on the SASA for each Mortgaged Property
HIPAA Covered Entity
Allegro at Stuart
Borrower Yes No
Operator Yes No
Manager Yes No


Allegro at Jupiter
Borrower Yes No
Operator Yes No
Manager Yes No


Sunnybrook of Burlington
Borrower Yes No
Operator Yes No
Manager Yes No


Prairie Hills at Des Moines
Borrower Yes No
Operator Yes No
Manager Yes No


Renaissance on Peachtree
Borrower Yes No
Operator Yes No
Manager Yes No


Medicaid Participant
Allegro at Stuart
Borrower Yes No
Operator Yes No
Manager Yes No


Allegro at Jupiter
Borrower Yes No
Operator Yes No
Manager Yes No


Sunnybrook of Burlington
Borrower Yes No
Operator Yes No
Manager Yes No


Prairie Hills at Des Moines
Borrower Yes No
Operator Yes No
Manager Yes No


Renaissance on Peachtree
Borrower Yes No
Operator Yes No
Manager Yes No


Property Operator(s)
Allegro at Stuart
Operator ARHC ALSTUFL01 TRS, LLC
Manager Love Management Company, LLC (d/b/a Allegro Management Company)


Allegro at Jupiter
Operator ARHC ALJUPFL01 TRS, LLC
Manager Love Management Company, LLC (d/b/a Allegro Management Company)


Sunnybrook of Burlington
Operator ARHC SUBBURIA01 TRS, LLC
Manager Burlington Care Properties, LLC


Prairie Hills at Des Moines
Operator ARHC PHDESIA01 TRS, LLC
Manager Symerica Senior Living Limited Partnership


Renaissance on Peachtree
Operator ARHC RPATLGA01 TRS, LLC
Manager Blue Ridge Senior Housing, LLC


Affiliated Property Operator(s)
   Yes – All Operators listed above are Affiliated Property Operator(s)
   No
Maximum Permitted Equipment Financing
Two percent (2%) of the Outstanding Advance Amount.
ADDRESSES
Borrower’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com
Borrower’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to


Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com
Multifamily Project Address
(a)    Allegro at Stuart
3400 SE Aster Lane, Stuart, Martin County, FL 34994
(b)    Allegro at Jupiter
1031 Community Drive, Jupiter, Palm Beach County, FL 33458
(c)    Sunnybrook of Burlington
5175 West Avenue, Burlington, Des Moines County, IA 52601
(d)    Prairie Hills at Des Moines
5815 SE 27th Street, Des Moines, Polk County, IA 50320
(e)    Renaissance on Peachtree
3755 Peachtree Road NE, Atlanta, Fulton County, GA 30319
Key Principal’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com
Key Principal’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to


Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com 
Guarantor’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com
Guarantor’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to


Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com 
Payment Guarantor’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com
Payment Guarantor’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to


Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com 


Lender’s General Business Address
Capital One Multifamily Finance, LLC
2 Bethesda Metro Center, 10th Floor
Bethesda, Maryland 20814
Attn: Asset Management
Lender’s Notice Address
Capital One Multifamily Finance, LLC
2 Bethesda Metro Center, 10th Floor
Bethesda, Maryland 20814
Attn: Asset Management
Lender’s Payment Address
Capital One Multifamily Finance, LLC
2 Bethesda Metro Center, 10th Floor
Bethesda, Maryland 20814
Attn: Asset Management
Manager’s General Business Address
Allegro at Jupiter and Allegro at Stuart


Allegro Management Company
212 South Central Avenue, Suite 301
St. Louis, MO 63105
Attention: CFO


Prairie Hills at Des Moines


Symerica Senior Living Limited Partnership
2189 Cleveland Street, Suite 235
Clearwater, Florida 33765
Attention: Lisa Brush


Sunnybrook of Burlington


Burlington Care Properties, LLC
7420 SW Bridgeport Road, Suite 105
Portland, OR 97224
Attention: Gregory Roderick


Renaissance on Peachtree


Blue Ridge Senior Housing, LLC
3715 Northside Parkway
Building 300, Suite 110
Atlanta, Georgia 30327
Attention: Ellison W. Thomas


Manager’s Notice Address
Allegro at Jupiter and Allegro at Stuart


Allegro Management Company
212 South Central Avenue, Suite 301
St. Louis, MO 63105
Attention: CFO
Email: rkarn@allegroliving.com


With copy to:


Theresa Marie Kenney, Esq., B.C.S.
Duss, Kenney, Safer, Hampton & Joos, P.A.
4348 Southpoint Boulevard, Suite 101
Jacksonville, Florida 32216
Email: Tkenney@jaxfirm.com


Prairie Hills at Des Moines


Symerica Senior Living Limited Partnership
2189 Cleveland Street, Suite 235
Clearwater, Florida 33765
Attention: Lisa Brush


Sunnybrook of Burlington


Burlington Care Properties, LLC
7420 SW Bridgeport Road, Suite 105
Portland, OR 97224
Attention: Gregory Roderick


Renaissance on Peachtree


Blue Ridge Senior Housing, LLC
3715 Northside Parkway
Building 300, Suite 110
Atlanta, Georgia 30327
Attention: Ellison W. Thomas
Email: ethomas@arborcompany.com


With copy to:


Schreeder, Wheeler & Flint, LLP
1100 Peachtree Street NE, Suite 800
Atlanta, Georgia 30309
Attention: Patricia P. Williamson, Esq.
Email: pwilliamson@swfllp.com
Operator’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue, 7th Floor
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com
Operator’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue, 7th Floor
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue, 14th Floor
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to


Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com 
Sublessee’s General Business Address
N/A
Sublessee’s Notice Address
N/A






INITIAL PAGE TO SCHEDULE 2 (SECTION I) TO
MASTER CREDIT FACILITY AGREEMENT
Summary of Master Terms
__________________________
Borrower Initials





SCHEDULE 3.3 TO
MASTER CREDIT FACILITY AGREEMENT
Schedule of Advance Terms
III. INFORMATION FOR $69,022,000 VARIABLE ADVANCE MADE
OCTOBER 26, 2017
Adjustable Rate
Until the first Rate Change Date, the Initial Adjustable Rate, and from and
after each Rate Change Date following the first Rate Change Date until the next
Rate Change Date, a per annum interest rate that is the sum of (i) the Current
Index, and (ii) the Margin, which sum is then rounded to the nearest three (3)
decimal places; provided, however, that the Adjustable Rate shall never be less
than the Margin.
Advance Amount
$69,022,000
Advance Term
108 months.
Advance Year
The period beginning on the Effective Date and ending on the last day of
October, 2018, and each successive twelve (12) month period thereafter.
Amortization Type
   Amortizing
   Full Term Interest Only
   Partial Interest Only
Current Index
The published Index that is effective on the Business Day immediately preceding
the applicable Rate Change Date.
Effective Date
October 26, 2017
First Payment Date
The first day of December, 2017.
First Principal and Interest Payment Date
The first day of December, 2022.
Fixed Monthly Principal Component
$89,391.86
Fixed Rate Amortization Factor
4.86% per annum
Index
One Month LIBOR
Initial Adjustable Rate
3.648% per annum.
Initial Monthly Debt Service Payment
$209,826.88
Interest Accrual Method
Actual/360 (computed on the basis of a three hundred sixty (360) day year and
the actual number of calendar days during the applicable month, calculated by
multiplying the unpaid principal balance of the Advance by the Interest Rate,
dividing the product by three hundred sixty (360), and multiplying the quotient
obtained by the actual number of days elapsed in the applicable month).
Interest Only Term
60 months.
Interest Rate Type
Structured ARM
Last Interest Only Payment Date
The first day of November, 2022.
Margin
2.410%
Maturity Date
The first day of November, 2026, or any later date to which the Maturity Date
may be extended (if at all) pursuant to this Master Agreement in connection with
an election by Borrower to convert the Interest Rate on the Advance to a fixed
rate pursuant to the terms of this Master Agreement, or any earlier date on
which the unpaid principal balance of the Advance becomes due and payable by
acceleration or otherwise.
Monthly Debt Service Payment
(i) for the First Payment Date, the Initial Monthly Debt Service Payment;
(ii) for each Payment Date thereafter through and including the Last Interest
Only Payment Date, the amount obtained by multiplying the unpaid principal
balance of the Advance by the Adjustable Rate, dividing the product by three
hundred sixty (360), and multiplying the quotient by the actual number of days
elapsed in the applicable month;
(iii) for the First Principal and Interest Payment Date and each Payment Date
thereafter until the Advance is fully paid, an amount equal to the sum of:
(1) the Fixed Monthly Principal Component; plus
(2) an interest payment equal to the amount obtained by multiplying the unpaid
principal balance of the Advance by the Adjustable Rate, dividing the product by
three hundred sixty (360), and multiplying the quotient by the actual number of
days elapsed in the applicable month.
Payment Change Date
The first (1st) day of the month following each Rate Change Date until the
Advance is fully paid.
Prepayment Lockout Period
The first (1st) Advance Year of the term of the Advance.
Rate Change Date
The First Payment Date and the first (1st) day of each month thereafter until
the Advance is fully paid.
Remaining Amortization Period
As of the First Principal and Interest Payment Date and each Payment Date
thereafter, the Amortization Period minus the number of scheduled principal and
interest Monthly Debt Service Payments that have elapsed since the Effective
Date.





IV. YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION
Prepayment Premium Term
The period beginning on the Effective Date and ending on the last calendar day
of the fourth (4th) month prior to the month in which the Maturity Date occurs.



[Remainder of Page Intentionally Blank]





INITIAL PAGE TO SCHEDULE 3.3 TO
MASTER CREDIT FACILITY AGREEMENT
Schedule of Advance Terms
__________________________
Borrower Initials





SCHEDULE 4.3 TO
MASTER CREDIT FACILITY AGREEMENT
Prepayment Premium Schedule
(1% Prepayment Premium – ARM, SARM)
1.    Defined Terms.
All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Master Agreement.
2.    Prepayment Premium.
(a)    Any Prepayment Premium payable under Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of the Master Agreement shall be equal to the
following percentage of the amount of principal being prepaid at the time of
such prepayment, acceleration or application:
Prepayment Lockout Period
5.00%
Second Loan Year, and each Loan Year thereafter
1.00%

(b)    Notwithstanding the provisions of Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of the Master Agreement or anything to the contrary
in this Prepayment Premium Schedule, no Prepayment Premium shall be payable with
respect to any prepayment made on or after the last calendar day of the
fourth (4th) month prior to the month in which the Maturity Date occurs.
[Remainder of Page Intentionally Blank]





INITIAL PAGE TO SCHEDULE 4.3 TO
MASTER CREDIT FACILITY AGREEMENT
Prepayment Premium Schedule
__________________________
Borrower Initials





SCHEDULE 5.1 TO
MASTER CREDIT FACILITY AGREEMENT
Required Replacement Schedule
Mortgaged Property Name:    Sunnybrook of Burlington
 
 
Per Unit
Initial Deposit
$0
$0
 
 
 
Monthly Deposit
$1,831.50
$27.75



Item:
•
Concrete Pavement Striping

•
Paint/Caulk – Cladding

•
Common Area – Carpet

•
Common Area - FFE

•
Condenser, Remote - Component

•
Packaged Terminal Air Conditioning Unit (PTAC)

•
Packaged Vertical Terminal Air Conditioning Unit

•
Domestic Hot Water Heater Tank

•
Common Kitchen Equipment

•
Common Laundry Equipment

•
Carpet Flooring Replacement

•
Vinyl Flooring Replacement

•
Mini Refrigerators

•
Microwave



Mortgaged Property Name:    Renaissance on Peachtree
 
 
Per Unit
Initial Deposit
$0
$0
 
 
 
Monthly Deposit
$6,488.33
$28.33



Item:
•
Asphalt Pavement Repairs/Replacements

•
Asphalt Seal Coat and Striping

•
Paint/Caulk – Cladding

•
Common Area Carpet

•
Common Area FFE

•
Domestic Hot Water Heater Tank Type

•
Commercial Kitchen Equipment

•
Commercial Laundry Equipment

•
Carpet Flooring Replacement

•
Vinyl Flooring Replacement

•
Refrigerators

•
Range

•
Dishwasher



Mortgaged Property Name:    Prairie Hills at Des Moines


 
 
Per Unit
Initial Deposit
$0
$0
 
 
 
Monthly Deposit
$2,454.33
$33.17



Item:
•
Concrete Pavement Striping

•
Exterior Paint/Caulk - Cladding

•
Common Area – FF&E

•
Commercial Kitchen Equipment

•
Common Area Carpet

•
Commercial Laundry Equipment

•
Condenser, Remote - Component

•
Packaged Terminal Air Conditioning Unit (PTAC) - Vertical

•
Carpet Flooring Replacement

•
Mini-Refrigerators

•
Microwaves






INITIAL PAGE TO SCHEDULE 5.1 TO
MASTER CREDIT FACILITY AGREEMENT
Required Replacement Schedule


____________________
Borrower Initials





SCHEDULE 6.2 TO
MASTER CREDIT FACILITY AGREEMENT
Required Repair Schedule
Mortgaged Property Name: Sunnybrook of Burlington
ITEM
COST
%
TOTAL
REQUIRED COMPLETION TIMEFRAME
Water Heater Repair – Repair leaking water heaters
$2,000
150%
$3,000
90 days
Sidewalk Trip Hazards – Replace cracking/settled concrete sections found
throughout the property
$7,200
150%
$10,800
90 days
Exterior Paint and Trim Repair – Replace rotting trim, scrape and repaint
fascia, and wood trim components
$6,700
150%
$10,050
180 days
Water line for Water Fall – Install water line to waterfall for automatic
fill/operation. Replace non-operational water filter system
$4,000
150%
$6,000
180 days
TOTAL ESCROW
$19,900
 
$29,850
 





Mortgaged Property Name: Renaissance on Peachtree
ITEM
COST
%
TOTAL
REQUIRED COMPLETION TIMEFRAME
Fencing – Several locations around the property were noticed where the fence is
corroding and missing pickets. Perform repairs to the perimeter fence system 
$5,000
150%
$7,500
180 days
Fire Protection Equipment – Some of the fire extinguishers throughout the
property had expired tags, the fire riser in the stairwells have expired tags,
the Ansel system in the kitchen does not have a tag at all, and the fire alarm
panel has an expired tag. Inspect all fire protection equipment with
expired/missing tags.
$4,500
150%
$6,750
180 days
Mold Removal - Unit 701 and 1006 have moisture intrusion above the showers in
the bathroom. Remove the presence of mold on the ceilings
$500
150%
$750
180 days
TOTAL ESCROW
$10,000
 
$15,000
 





Mortgaged Property Name: Prairie Hills at Des Moines
ITEM
COST
%
TOTAL
REQUIRED COMPLETION TIMEFRAME
Mold Remediation & HVAC Restoration – Remediate areas of mold and restore mold
affected HVAC equipment in utility closet near dining area
$6,111
150%
$9,166.50
90 days
Repair Damaged Concrete Systems – Repair damaged areas of concrete pavement,
sidewalks, and curbing noted at the Property. Concrete Flatwork repairs (i.e.
sidewalks and curbing) are needed along the north and east building elevations.
Concrete-paved drives and parking area repairs are localized to the east and
south of the assisted living building.
$7,513
150%
$11,269.50
180 days
TOTAL ESCROW
$13,624
 
$20,436
 



[Remainder of Page Intentionally Blank]





INITIAL PAGE TO SCHEDULE 6.2 TO
MASTER CREDIT FACILITY AGREEMENT
Required Repair Schedule
__________________________
Borrower Initials





SCHEDULE 13 TO
MASTER CREDIT FACILITY AGREEMENT
Ownership Interests Schedule
ex104718506085v6htica_image1.gif [ex104718506085v6htica_image1.gif]


ex104718506085v6htica_image2.gif [ex104718506085v6htica_image2.gif]


ex104718506085v6htica_image3.gif [ex104718506085v6htica_image3.gif]


ex104718506085v6htica_image4.gif [ex104718506085v6htica_image4.gif]



INITIAL PAGE TO SCHEDULE 13 TO
MASTER CREDIT FACILITY AGREEMENT
Ownership Interests Schedule
__________________________
Borrower Initials



SCHEDULE 16.2 TO
MASTER CREDIT FACILITY AGREEMENT
Exceptions to Representations and Warranties and Exceptions to Covenants
1.
Section 4.01(f) (Effect of Master Agreement on Financial Condition) and Section
4.01(i) (No Bankruptcies or Judgments). Until such time as a Multifamily
Residential Property meeting all of the Underwriting and Servicing Requirements
is acquired by such Shell Borrower and concurrently added to the Collateral Pool
in connection with a Future Advance made subject to and in accordance with the
terms of the Master Agreement, such Shell Borrower will be rendered Insolvent by
the transactions contemplated by the provisions of the Master Agreement and
other Loan Documents and such Shell Borrower will not have sufficient working
capital to pay all of such Shell Borrower’s outstanding debts as they come due,
including all Debt Service Amounts.



2.
Section 4.01(h)(10) (Single Purpose Status). ARHC SBBURIA01, LLC, formerly known
as ARHC CO Borrower 1, LLC, as the surviving entity to the merger with ARHC
SBBURIA01, LLC, has acquired the obligations of ARHC SBBURIA01, LLC. ARHC
PHDESIA01, LLC, formerly known as ARHC CO Borrower 2, LLC, as the surviving
entity to the merger with ARHC PHDESIA01, LLC, has acquired the obligations of
ARHC PHDESIA01, LLC. ARHC RPATLGA01, LLC, formerly known as ARHC CO Borrower 3,
LLC, as the surviving entity to the merger with ARHC RPATLGA01, LLC, has
acquired the obligations of ARHC RPATLGA01, LLC.



3.
Section 4.01(j) (No Actions or Litigation). Charles Lockhart Sr. v. Renaissance
Retirement Home – Arbor Company Staffing. On October 17, 2016, the petitioner, a
former employee of Renaissance on Peachtree, filed a Charge of Discrimination
with the U.S. Equal Employment Opportunity Commission, Atlanta District Office
(the “EEOC”), alleging disability discrimination, wrongful termination and
retaliation. Neither Borrower nor Affiliated Property Operator are named in the
complaint. Blue Ridge Senior Housing, LLC, the Manager of Renaissance on
Peachtree, has engaged counsel and is actively defending the matter. Manager’s
counsel delivered a position statement to the EEOC on March 3, 2017, disputing
the merits of the petitioner’s claims. As of the date hereof, the EEOC have not
issued a response to counsel’s position statement.



Section 4.01(j) (No Actions or Litigation). Jacquicia Brown v. Allegro Senior
Living. On August 16, 2017, the petitioner, a former employee of Allegro at
Stuart, filed an Employment Complaint of Discrimination with the Florida
Commission on Human Relations, alleging race and color discrimination, wrongful
termination and retaliation. Neither Borrower nor Affiliated Property Operator
are named in the complaint. Love Management Company, LLC, the Manager of Allegro
at Stuart, has engaged counsel and is actively defending the matter.

INITIAL PAGE TO SCHEDULE 16.2 TO
MASTER CREDIT FACILITY AGREEMENT
Exceptions to Representations and Warranties and Exceptions to Covenants
__________________________
Borrower Initials



SCHEDULE 19 TO
MASTER CREDIT FACILITY AGREEMENT
Condominium Provisions
(Prairie Hills at Des Moines)
The foregoing Master Agreement is hereby modified as follows:
1.Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Master Agreement.
2.The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:
“Condominium” has the meaning set forth in the Security Instrument securing the
Mortgaged Property commonly known as Prairie Hills at Des Moines (the “Prairie
Hills Security Instrument”).
“Condominium Act” has the meaning set forth in the Prairie Hills Security
Instrument.
“Condominium Documents” has the meaning set forth in the Prairie Hills Security
Instrument.
3.Section 14.01(a) (Events of Default – Automatic Events of Default) of the
Master Agreement is hereby amended by adding the following provision to the end
thereof:
(22)    Borrower (A) terminates or revokes or attempts to terminate or revoke
the appointment of Lender as Borrower’s proxy or attorney-in-fact either
permanently or as to any election in the Condominium Act or Condominium
Documents, or (B) modifies or attempts to modify the terms of the Condominium
Documents without the prior written consent of Lender.
4.Section 14.03(c) (Appointment of Lender as Attorney-in-Fact) of the Master
Agreement is hereby amended by adding the following provision to the end
thereof:
(15)    perform all of the obligations and exercise all of the rights and powers
of Borrower under the Condominium Documents.
5.The following article is hereby added to the Master Agreement as Article 16
(Condominium Provisions):
ARTICLE 16 - CONDOMINIUM PROVISIONS
Section 16.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
16.01 (Condominium Provisions – Representations and Warranties) are made as of
the Effective Date of the Addition of the Mortgaged Property commonly known as
Prairie Hills at Des Moines to the Collateral Pool and are true and correct
except as disclosed on the Exceptions to Representations and Warranties
Schedule.
(a)    The Mortgaged Property commonly known as Prairie Hills at Des Moines is a
Condominium and constitutes all of the condominium units and all of the common
elements comprising the Condominium as set forth in the Condominium Documents.
(b)    None of the condominium units and no portion of the common elements
comprising the Condominium have been sold, conveyed or encumbered or are subject
to any agreement to sell, convey or encumber.
Section 16.02    Covenants.
(a)    Condominium Assessments.
Notwithstanding Borrower’s payment of annual assessments or special assessments
levied under the terms of the Condominium Documents to provide any repairs to or
maintenance of any of the common elements, Borrower shall deposit any Initial
Replacement Reserve Deposit, Repairs Deposit and Monthly Replacement Reserve
Deposit required pursuant to the terms of this Master Agreement.
(b)    Insurance.
Borrower shall maintain insurance in accordance with Lender’s guidelines on all
of the Mortgaged Property commonly known as Prairie Hills at Des Moines,
including any common areas.
(c)    Indemnification.
Borrower agrees to indemnify and hold Lender harmless from and against any and
all losses, costs, liabilities, or damages (including reasonable attorneys’ fees
and disbursements) arising out of (1) the failure of Borrower to comply with any
state or local law, ordinance, statute, rule, or regulation by any Governmental
Authority covering the Condominium, (2) any claim of any unit owner or tenant of
any unit owner as a result of any violation, breach, misrepresentation, fraud,
act, or omission of any obligation of Borrower as set forth in the Condominium
Documents, or (3) the performance by Lender of any of the rights and powers of
Borrower under the Condominium Documents, provided that Borrower shall have no
indemnity obligation if such losses, costs, liabilities, or damages arise as a
result of the willful misconduct or gross negligence of Lender, Lender’s agents,
employees or representatives as determined by a court of competent jurisdiction
pursuant to a final non-appealable court order.
(d)    Power of Attorney.
Borrower acknowledges and consents to the exercise by Lender of the power of
attorney and proxy granted by Borrower to Lender with respect to rights of
Borrower in connection with the Condominium.
[Remainder of Page Intentionally Blank]



INITIAL PAGE TO SCHEDULE 19 TO
MASTER CREDIT FACILITY AGREEMENT
Condominium Provisions
(Prairie Hills at Des Moines)
__________________________
Borrower Initials



EXHIBIT A TO MASTER CREDIT FACILITY AGREEMENT
SCHEDULE OF MORTGAGED PROPERTIES
AND VALUATIONS
(Seniors Housing)
PROPERTY
LOCATION
OWNER
INITIAL VALUATION
INITIAL ALLOCABLE FACILITY AMOUNT
Allegro at Stuart
3400 SE Aster Lane
Stuart, Martin County, FL 34994
ARHC ALSTUFL01, LLC, a Delaware limited liability company
$71,000,000
$15,000,000
Allegro at Jupiter
1031 Community Drive, Jupiter, Palm Beach County, FL 33458
ARHC ALJUPFL01, LLC, a Delaware limited liability company
$61,100,000
$15,000,000
Sunnybrook of Burlington
5175 West Avenue, Burlington, Des Moines County, IA 52601
ARHC SBBURIA01, LLC, a Delaware limited liability company (f/k/a ARHC CO
Borrower 1, LLC)
$22,550,000
$12,783,000
Prairie Hills at Des Moines
5815 SE 27th Street, Des Moines, Polk County, IA 50320
ARHC PHDESIA01, LLC, a Delaware limited liability company (f/k/a ARHC CO
Borrower 2, LLC)
$9,830,000
$5,418,000
Renaissance on Peachtree
3755 Peachtree Road NE, Atlanta, Fulton County, GA 30319
ARHC RPATLGA01, LLC, a Delaware limited liability company (f/k/a ARHC CO
Borrower 3, LLC)
$84,690,000
$50,821,000





Second Amendment to Master Credit Facility Agreement
 
5
HTI/Capital One (Addition of 3)
 
 


